Russell, O. J.
1. Where one of the grounds upon which a petition for certiorari attacks the finding of a municipal court is that the judgment was without evidence to support it and was strongly against the weight of the evidence, and it appears, from the fact that the certiorari was overruled, that the judge of the superior court held that the evidence was sufficient, and the record here discloses that there was some evidence to support the finding, this court will not consider the exception as to the sufficiency of the evidence, unless failure to do so may affect the consideration of other assignments of error. Hardaway v. Atlanta, 9 Ga. App. 837 (72 S. E. 304).
2. Since in trials in municipal courts the prosecution is not confined to proof that the offense was committed on the precise day stated in the written charge or accusation, and there was testimony in the present case tending to show that the accused violated the municipal ordinance upon days different from that alleged, it does not appear that the court’s refusal to continue the case was erroneous. Furthermore, it was not made to appear in the showing for a continuance that the absent witness had been subpoenaed a sufficient time prior to the trial to require his attendance.
*110Decided May 18, 1916.
Certiorari; from Carroll superior court — Judge E. W. Freeman. January 14, 1916.
Smith & Smith, for plaintiff in error. S. O. Boylcin, contra.
3. There was no error in overruling the certiorari.

Judgment affirmed.